                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHAEL JONES,

                               Plaintiff,
        v.
                                                                            ORDER
 DR. SYED, MS. MASHAK, DR. HOFFMAN,
                                                                         17-cv-907-jdp
 RADIOLOGIST-JOHN DOE,
 and MOBILEX-USA/X-RAY COMPANY,

                               Defendants.


       Plaintiff Michael Jones, appearing pro se, is a prisoner at Columbia Correctional

Institution. He alleges that prison medical officials failed to treat his swollen and painful right

knee. In an October 18, 2018 order, I gave Jones a chance to submit a supplement to his

complaint in which he explained who was responsible for failing to help him in January 2015

after his knee initially swelled to the point that he walked with a limp. Dkt. 17.

       Jones has now responded by stating that an unidentified “Jane Doe” nurse saw him

then, acknowledged that he needed care, yet did nothing to help him. See Dkt. 19. So I will

allow Jones to proceed on an Eighth Amendment claim against this new Doe defendant. As

with his claims against John Doe radiologist, Jones should use discovery requests to identify

the identity of the Doe nurse.

       Jones states further that he needs more time to obtain the information that would

explain how the already-named defendants violated his rights. It is unclear whether he means

that those defendants also played a role in denying him care in January 15. If that is what he

means, he should work as quickly as possible to obtain the information he needs to fully explain
his claims and then file a motion to amend his complaint, along with a supplement explaining

his new claims.



                                          ORDER

       IT IS ORDERED that:

       1. Plaintiff Michael Jones is GRANTED leave to proceed on an Eighth Amendment
          claim against defendant Nurse Jane Doe.

       2. The clerk of court is directed to add Nurse Jane Doe to the caption.

       Entered November 1, 2018.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                             2
